 

THIRD AMENDMENT TO

REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS THIRD AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this "Third
Amendment") is made as of January 7, 2013, by and between WRI CAPITAL GROUP II
LLC, a Georgia limited liability company (“Seller”), and REVEN HOUSING GEORGIA,
LLC, a Delaware limited liability company (“Buyer”), as successor in interest to
REVEN ACQUISITIONS, LLC, a Delaware limited liability company (“Original Buyer”)
with reference to the following recitals:

 

RECITALS

 

A. Seller and Original Buyer entered into that certain Single Family Homes Real
Estate Purchase and Sale Agreement, dated as of July 30, 2012, and that certain
First Amendment to Real Estate Purchase and Sale Agreement dated as of August
14, 2012 and that certain Second Amendment to Real Estate Purchase and Sale
Agreement dated as of October 16, 2012 (collectively, the "Purchase Agreement"),
pursuant to which Seller agreed to sell and Buyer agreed to purchase from
Seller, that certain real property consisting of nine (9) single family homes,
in the City of Atlanta, Georgia, and which is more particularly defined in the
Purchase Agreement as the “Property,” all upon the terms and subject to the
conditions contained in the Purchase Agreement.

 

B. On or about October 25, 2012, Original Buyer assigned its interest in the
Purchase Agreement to Buyer

 

C. Buyer has purchased from Seller the Initial Five Homes. Seller agrees to give
Buyer a four thousand dollar ($4,000.00) deferred maintenance credit on the
escrow closing statement for repairs on the Initial Five Homes. Buyer agrees
that all tenant repairs on the Initial Five Homes purchased shall be the
responsibility of the Buyer and Buyer will not contact the Seller regarding
these repairs after the close of escrow. Seller agrees to maintain the existing
four homes up to the close of escrow and complete all tenant repair requests and
move in punch list items outstanding before the close of escrow. All new tenant
repairs request after the close of escrow will be the responsibility of the
Buyer. Accordingly, Buyer desires to purchase the Remaining Homes pursuant to
the terms of Third Amendment.

 

D. Therefore, Seller and Buyer have agreed to amend the Purchase Agreement as
set forth in this Third Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in reliance on the foregoing recitals, and in consideration of
the mutual covenants contained herein, and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, Seller
and Buyer hereby agree as follows:

 

1.                  Definitions. All initially-capitalized terms used in this
Third Amendment without definition shall have the meanings given such terms in
the Purchase Agreement.

 



 

 

  

2.                  Remaining Homes Closing. Buyer shall acquire the Remaining
Homes upon three (3) days prior notice to Seller, at the prices set forth in
this Section 2.

 

Address Purchase Price     1.  1740 Camden Forrest Trail Riverdale, Georgia
 $66,261.82 2.  11352 Michelle Way Hampton, Georgia  $64,368.63 3.  205 Highgate
Trail, Covington, Georgia  $66,261.82 4.  924 Lake Terrace Drive, Stone
Mountain, Georgia  $66,261.82

 

3.                  Title to Michelle Way. Seller must cause title to the
Michelle Way house to be vested in Seller, and deliver evidence of such vesting
to Buyer, as title to that home is currently vested in a third party.

 

4.                  Seller Representation Regarding Tenants. Seller hereby
represents and warrants that each tenant of the Remaining Homes is occupying its
respective home and is current in the payment of rent, and no default currently
exists and no condition exists, which, with the passage of time may become a
default under any of the Leases that apply to the Remaining Homes.

 

5.                  Counterparts. This Third Amendment may be executed in
counterparts, each of which shall be an original and when all counterparts are
taken together they will constitute one and the same agreement.

 

6.                  Electronic Signatures. Seller and Buyer may deliver their
respective signatures to this Third Amendment by facsimile, e-mail, or other
electronic transmission. A party that receives an executed signature page from
the other party by electronic transmission may rely upon that signature page as
if it was a signed original.

 

  

IN WITNESS WHEREOF, each party hereto has caused this Third Amendment to be duly
executed on its behalf as of the day and year stated above.

 

  

[Signatures appear on the following page.]

 



2

 



 

SELLER:WRI CAPITAL GROUP II LLC,

a Georgia limited liability company

 

 

By:/s/ Lance Popp

Name:Lance Popp

Its:Managing Member

 

 

 

BUYER:REVEN GEORGIA HOUSING, LLC,

a Delaware limited liability company

 

 

SOLE MEMBER:

 

REVEN HOUSING REIT, INC.,

a Colorado corporation

 

 

By:Chad Carpenter

Name:Chad Carpenter

Its:Chief Executive Officer

 



3

